UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7344



DAVID W. ANDERSON,

                                            Plaintiff - Appellant,

          versus


MS. HALE, Assistant Superintendent, Appala-
chian Correctional Unit; VIRGINIA DEPARTMENT
OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-501-R)


Submitted:   February 26, 1998            Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Anderson v. Hale, No. CA-97-501-R (W.D. Va. Sept. 17, 1997).
We deny Appellant's motions for the preparation of transcripts at

Government's expense, to appoint counsel, and to file a formal

brief. We grant Appellant's motion to proceed without oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2